Citation Nr: 0916488	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-30 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lung cancer, 
including as due to herbicide exposure.

2.  Entitlement to service connection for prostate cancer, 
including as due to herbicide exposure.

3.  Entitlement to service connection for liver cancer, 
including as due to herbicide exposure.

4.  Entitlement to service connection for neuropathy of both 
upper and lower extremities, including as due to herbicide 
exposure.

5.  Entitlement to service connection for abdominal 
neuropathy, including as due to herbicide exposure.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 
1970, including service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from July 2005 and June 2006 decisions by the RO in 
Waco, Texas that denied service connection for lung cancer, 
prostate cancer, liver cancer, neuropathy of both upper and 
lower extremities, and abdominal neuropathy, all claimed as 
secondary to herbicide exposure.  A personal hearing was held 
before the undersigned Veterans Law Judge in December 2008.

Subsequent to this hearing, additional VA medical records 
were obtained.  The Veteran has waived initial consideration 
of this evidence by the agency of original jurisdiction 
(AOJ), the RO in this case.  See 38 C.F.R. § 20.1304(c) 
(2008).

Following the issuance of the December 2006 statement of the 
case, the Veteran's substantive appeal did not include the 
issue of service connection for diabetes mellitus.  
Accordingly, that issue is not in appellate status and will 
not be addressed by the Board.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2008).

FINDINGS OF FACT

1.  The Veteran's diagnosis is primary rectal cancer with 
metastasis to the liver and lungs.  Lung cancer was not 
present in service or for many years thereafter, and there is 
no competent evidence that otherwise relates his lung cancer 
to service.

2.  There is no competent evidence that the Veteran has 
prostate cancer.

3.  Liver cancer was not present in service or for many years 
thereafter, and there is no competent evidence that relates 
his liver cancer to service or any incident of service.

4.  There is no competent evidence that the Veteran has acute 
or subacute peripheral neuropathy, nor is there any competent 
evidence that relates his neuropathy of the upper and lower 
extremities to service or any incident of service, including 
exposure to herbicides in service.

5.  There is no competent evidence that the Veteran has 
abdominal neuropathy.


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  Prostate cancer was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

3.  Liver cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

4.  Service connection for neuropathy of both upper and lower 
extremities, to include as due to exposure to herbicides in 
service, is not established.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

5.  Abdominal neuropathy was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  The requirements apply to all five elements of 
a service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Shinseki v. 
Sanders, No. 07-1209, 2009 WL 1045952 (U.S. April 21, 2009).

The RO provided notice to the Veteran in May 2005 and April 
2006 letters, issued prior to the decisions on appeal, 
regarding what information and evidence is needed to 
substantiate his claims for service connection.  The letters 
also advised as to what information and evidence must be 
submitted by the Veteran, and the types of evidence that will 
be obtained by VA, and provided him with notice of the 
information and evidence needed to establish a disability 
rating and an effective date for his claimed disabilities.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, and a VA examination report.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the Veteran's claims, any question as to an 
appropriate disability rating and effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war and a malignant tumor or 
organic disease of the nervous system becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Additionally, a veteran who had active service in the 
Republic of Vietnam from January 9, 1962, to May 7, 1975, 
will be presumed to have been exposed to an herbicide agent 
during that service.  When such a veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more within the specified period, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).

Thus, service connection may be presumed for residuals of 
herbicide agent exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  In addition, 
the U.S. Court of Appeals for the Federal Circuit has 
determined that a veteran is not precluded from establishing 
service connection for a non-presumptive disease, with proof 
of actual direct causation by service.  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Brock v. Brown, supra, 
at 160-61.

In accordance with section 3 of the Agent Orange Act of 1991, 
Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into 
an agreement with the National Academy of Sciences (NAS) to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in support of 
military operations in the Republic of Vietnam during the 
Vietnam Era and each disease suspected to be associated with 
such exposure.  Congress mandated that NAS determine, to the 
extent possible:  (1) whether there is a statistical 
association between the suspect diseases and herbicide 
exposure, taking into account the strength of the scientific 
evidence and the appropriateness of the methods used to 
detect the association; (2) the increased risk of disease 
among individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease. 

Moreover, as required by the statute and agreement, the NAS 
submits a report to the Secretary every two years regarding 
the results of their review and summarization of the medical 
literature.  Based on the results of that review, the 
Secretary then determines, based on sound medical and 
scientific evidence, whether a positive association exists 
between exposure to Agent Orange and a disease.  A positive 
association will be found to exist if the credible evidence 
for the association is equal to or outweighs the credible 
evidence against the association.  The Secretary then 
publishes regulations establishing presumptive service 
connection for that disease. If the Secretary determines that 
a presumption of service connection is not warranted, he 
publishes a notice of that determination, including an 
explanation of the scientific basis for that determination.  
The Secretary's determination must be based on consideration 
of the NAS reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630 (May 20, 2003).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  For 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2.  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414421 (1996).  A 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 
27,630 (May 20, 2003); see also Health Outcomes Not 
Associated With Exposure to Certain Herbicide Agents, 72 FR 
32395-01 (June 12, 2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that while a layperson is competent to 
testify as to facts within his own observation and 
recollection, such as visible symptoms, a lay party, such as 
the Veteran, is not competent to provide probative evidence 
as to matters requiring expertise derived from specialized 
medical education, training or experience, such as matters 
relating to a diagnosis or medical causation.   See Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he has lung cancer, prostate 
cancer, liver cancer, neuropathy of all extremities, and 
abdominal neuropathy, all due to in-service exposure to Agent 
Orange.  He served on active duty from May 1968 to April 
1970, to include service in country in Vietnam from May 1969 
to April 1970.  Therefore his exposure to herbicides is 
presumed.  He has been diagnosed with metastatic rectal 
cancer, for which he has received lengthy chemotherapy.

Service treatment records are negative for pertinent 
abnormalities.  There is no medical evidence suggesting the 
presence of lung cancer, liver cancer, or neuropathy of the 
extremities until many years after separation from service.

Post-service medical records reflect that the Veteran 
underwent a VA examination for complaints of low back pain 
and leg numbness in June 1989.  On examination, the examiner 
indicated that a neurologic examination was nonfocal, other 
than what is remarked on by the orthopedic examiner.  
Laboratory testing revealed elevated SGOT and SGPT levels 
(liver function tests); no etiology was shown by examination 
and history.  An X-ray study of the lumbosacral spine was 
performed, and showed degenerative changes.  The X-ray report 
also noted that soft tissues in the upper and mid abdominal 
regions were within normal limits.  The orthopedic examiner 
diagnosed narrowing and osteophyte formation of the spine, 
with probable nerve root compression.

Subsequent VA medical records are negative for any of the 
claimed conditions until 2004.  An August 2004 
gastrointestinal attending note reflects that the Veteran was 
diagnosed with a rectal adenocarcinoma.  Subsequent VA 
medical records reflect extensive treatment for this 
condition, including chemotherapy.  The Veteran was also 
treated for disc disease with low back pain and radiation to 
the right leg.  In June 2005, a VA physician indicated that 
the Veteran's leg pain might be sciatica.  A September 2004 
computed tomography scan of the abdomen showed a lesion in 
the liver, an enlarged prostate, and multiple pulmonary 
nodules.  A November 2004 computed tomography scan of the 
abdomen, pelvis and chest showed multiple intermediate 
nodules in the lungs, and small lesions in the liver.  A 
February 2005 pathology report reflects that a liver biopsy 
showed a bile duct adenoma.  A December 2005 treatment note 
reflects that the Veteran was diagnosed with neuropathic pain 
in the right leg.  VA medical records reflect treatment for 
benign prostatic hypertrophy (BPH).

A January 2006 note reflects a history of unspecified 
idiopathic peripheral neuropathy, and a diagnostic impression 
of neuropathic pain of unknown etiology.  The examiner added 
that he encouraged the Veteran to talk with the compensation 
and pension clinic about pursuing investigation into whether 
his neuropathy may be related to Agent Orange.  In February 
2006, the Veteran was diagnosed with metastatic rectal 
cancer.

An April 2006 liver biopsy showed a liver lesion consistent 
with adenocarcinoma.  An April 2006 hematology and oncology 
note reflects that the Veteran was diagnosed with mild 
neuropathy of questionable etiology.  He was made aware that 
this symptom could worsen with oxaliplatin (one of his 
chemotherapy medications).  A subsequent April 2006 oncology 
nurse note reflects a diagnosis of liver lesion consistent 
with metastatic adenocarcinoma.  A May 2006 PET/computed 
tomography scan of the liver revealed areas consistent with 
metastatic disease in the liver.  An August 2006 computed 
tomography scan of the abdomen and pelvis showed multiple 
hepatic (liver) metastases, and pulmonary nodules consistent 
with metastatic disease.

An August 2006 letter from a VA physician's assistant 
indicated that the Veteran was being treated for metastatic 
colon cancer, and also had neuropathy of the upper and lower 
extremities.  In February 2007, the Veteran was diagnosed 
with persistent neuropathy and hand-foot syndrome (HFS); it 
was decided to give the Veteran a two-month drug holiday.  
Subsequent medical records reflect that oxaliplatin was 
temporarily discontinued due to the Veteran's neuropathy.  A 
May 2008 hematology oncology clinic note reflects a diagnosis 
of rectal cancer with metastases to the liver and lung.

Lung Cancer and Liver Cancer

The Veteran's specific claim is that he has lung cancer and 
liver cancer due to Agent Orange exposure.  As noted above, 
certain cancers may be presumed to be service connected under 
certain circumstances.  38 C.F.R. § 3.309(e).  Significantly, 
VA's General Counsel has held that presumptive service 
connection may not be established under 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 
3.309(e) if it is shown by the evidence to be a metastasis of 
a cancer not associated with herbicide exposure. VAOPGCPREC 
18-97, 62 Fed. Reg. 37954 (1997). That is the situation in 
this case.  

Although lung cancer is a presumptive condition under 
38 C.F.R. § 3.309(e), the medical evidence on file rebuts the 
presumption of in-service incurrence of this disability, as 
it clearly demonstrates that his lung cancer is not a primary 
cancer, but rather began in his rectum and metastasized to 
his lungs.  Hence, the Board finds that the presumption of 
service connection for lung cancer due to herbicide exposure 
has been rebutted.  38 C.F.R. §§ 3.307(d), 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Public Law No. 98- 
542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The rationale employed in Combee also applies to 
claims based on herbicide agent exposure.  See Brock v. 
Brown, 10 Vet. App. 155 (1997).  As noted above, service 
treatment records are negative for lung cancer and liver 
cancer, and post-service treatment records are negative for a 
diagnosis of lung or liver cancer until 2006, although 
lesions in the lungs and liver were noted in 2004.  Although 
the Veteran has contended that he incurred lung and liver 
cancer due to herbicide exposure in service, none of the 
medical evidence suggests a link between the Veteran's lung 
and liver cancer and his active service in any way.  As such, 
the Board cannot conclude that service connection on a direct 
basis is warranted.  

The Board recognizes that the Veteran has never been afforded 
a VA examination to determine the etiology of his lung and 
liver cancer.  As explained below, such an examination is not 
necessary in this case.

A VA examination or opinion is necessary if the evidence of 
record (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the Veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
Veteran's service or other service-connected disability, and 
(3) does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In this case, there is no evidence in the service treatment 
records of any complaints or findings with respect to lung or 
liver cancer or any precursor thereto, and there is no post-
service medical evidence which suggests that the currently 
diagnosed lung or liver cancer is in any way related to the 
Veteran's military service.  In fact, several of the VA 
medical records reflect that the Veteran has been diagnosed 
with primary rectal cancer which has metastasized to the 
liver and lungs.  

Neither the Veteran's lung cancer nor his liver cancer was 
manifested to a compensable degree during his first post-
service year, and thus service connection may not be presumed 
for these disorders under 38 C.F.R. § 3.309(a).  
In essence, the evidence of a nexus between the Veteran's 
lung and liver cancer and his military service is limited to 
the Veteran's own statements.  As noted above, this is not 
competent evidence of the claimed nexus since laypersons, 
such as the Veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu, supra.  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claims for service connection 
for lung and liver cancer.

Prostate Cancer and Abdominal Neuropathy

The Veteran is also seeking service connection for prostate 
cancer and abdominal neuropathy, which he contends are due to 
herbicide exposure in service.  He has not, however, 
presented or identified any medical evidence showing he now 
has or has at any time been diagnosed as having, prostate 
cancer or abdominal neuropathy.  His service treatment 
records include no such diagnoses.  VA medical records show 
the Veteran has been diagnosed as having benign prostatic 
hypertrophy (BPH) and an enlarged prostate.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-
settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

In this case, the only evidence that the Veteran has the 
claimed disabilities, prostate cancer and abdominal 
neuropathy, consists of the Veteran's statements and hearing 
testimony.  The record does not show, nor does the Veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  It is now well established that a lay person 
such as the Veteran is not competent to opine on medical 
matters such as medical diagnosis or the etiology of medical 
disorders, and his opinion that he has prostate cancer and 
abdominal neuropathy is therefore entitled to no weight of 
probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu, supra.

In view of the foregoing, the Board finds there is no 
competent evidence that the Veteran has the claimed 
disabilities, prostate cancer and abdominal neuropathy, and 
in the absence of a showing of the claimed disability, the 
preponderance of the evidence is against the claims.  At the 
time of the Veteran's hearing, up-to-date medical reports 
were associated with his claim.  As the record reflects no 
evidence of the disabilities claimed and the evidentiary 
record is sufficient to render a decision, a VA examination 
is not in order.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine does 
not apply, and the claims must be denied.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Neuropathy of the Upper and Lower Extremities

The Veteran contends that he has neuropathy of all of his 
extremities (arms and legs).  Service treatment records are 
negative for this condition.  Post-service medical records 
are negative for neurological complaints of the legs until 
1989, when he complained of low back pain and leg numbness, 
and a VA orthopedic examiner diagnosed a low back disability 
with probable nerve root compression.  In 2005, he was 
diagnosed with possible sciatica.  During his chemotherapy, 
he complained of neurological symptoms in his upper and lower 
extremities.  In 2006, he was diagnosed with idiopathic 
(denoting a disease of unknown cause) peripheral neuropathy.  
In 2007 he was diagnosed with persistent neuropathy and hand-
foot syndrome.  Subsequent records related his neuropathy to 
one of his chemotherapy medications, and he was thereafter 
given a drug holiday from that medication.

The medical evidence does not demonstrate that he has ever 
had acute and subacute peripheral neuropathy, as defined in 
38 C.F.R. § 3.309(e), in order to warrant service connection 
on a presumptive basis due to herbicide exposure, and there 
is no medical evidence linking the current neuropathy of the 
upper and lower extremities with service, to include any 
herbicide exposure in service.  In essence, the evidence of a 
nexus between the Veteran's neuropathy of the upper and lower 
extremities and his military service is limited to the 
Veteran's own statements.  As noted above, this is not 
competent evidence of the claimed nexus since laypersons, 
such as the Veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu, supra.  

Although the Veteran has never been afforded a VA examination 
to determine the etiology of neuropathy of the extremities, 
such an examination is not necessary in this case, as the 
medical evidence suggests that the current neuropathy is 
related to chemotherapy medication or to his spine 
disability, and, in the absence of a disease, injury or event 
in service and a current condition, a VA examination is not 
required.  38 C.F.R. § 3.159(c)(4); McLendon, supra.  

In sum, the Board concludes that the preponderance of the 
evidence is against the claim because the medical evidence 
shows that the Veteran's neuropathy of the extremities was 
initially diagnosed around 30 years after his discharge from 
service, there is no medical evidence suggesting that the 
neuropathy of the extremities was present within one year of 
the Veteran's discharge from service, and there is no 
competent evidence suggesting a nexus between the neuropathy 
of the extremities and the Veteran's military service, to 
include exposure to herbicides therein.  Thus, service 
connection for neuropathy of the upper and lower extremities 
is denied.

							(CONTINUED ON NEXT PAGE)





ORDER

Service connection for lung cancer is denied.

Service connection for prostate cancer is denied.

Service connection for liver cancer is denied.

Service connection for neuropathy of both upper and lower 
extremities is denied.

Service connection for abdominal neuropathy is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


